 January 29, 2020                                                                    William F. Cusack
                                                                                   212.915.5824 (direct)
                                                                        William.Cusack@wilsonelser.com

VIA ECF                              This matter has been transferred to me from Judge Engelmayer.
                                     Defendant's request for an extension of the fact discovery deadline to
United States District Court         March 16, 2020 is GRANTED. Defendant's request for an informal
Southern District of New York        conference is DENIED. This matter will be referred to Magistrate
40 Foley Square, Room 2201           Judge Cave for resolution of the discovery dispute in a separate order.
New York, NY 10007                   SO ORDERED.
Attn: Hon. Paul A. Engelmayer                           2/14/2020
      United States District Judge

 Re:          Gonzalez v. NYULH Langone Hospitals
              Civil Action No.: 18-cv-01797 (PAE)

Dear Judge Engelmayer:

We represent NYULH Langone Hospitals (“NYULH”), the defendant in the above-referenced
matter. We write to respectfully request an extension of the fact discovery deadline and for an
informal conference with the Court to discuss discovery issues.

Request for Extension Of Time

We write to the Court pursuant to Rule 1(E) of Your Honor’s Individual Rules of Practice to
respectfully request an extension of the fact discovery deadline from January 31, 2020 to March
16, 2020. This is Defendant’s first request for such an extension and plaintiff consents to the
request. The extension will not affect any other scheduled deadlines.

Request for Informal Conference

We also write pursuant to Rule 2(C) of Your Honor’s Individual Rules of Practice and Local Civil
Rule 37.2 to respectfully request an informal conference with Your Honor to discuss plaintiff’s
failure to provide full and complete HIPAA medical authorization forms, i.e., provide complete
medical records that include alcohol/drug treatment and HIV-related information as part of
plaintiff’s response to defendant’s first set of document requests.

Defendant’s Discovery Demand

In her Third Amended Complaint (“Complaint”), plaintiff claims emotional distress damages as a
result of an alleged unlawful termination and retaliation. In NYULH’s Request for the Production
of Documents, Document Request No. 46, NYULH requested that plaintiff provide HIPAA
compliant authorizations for treatment “relative to any medical or psychological condition
alleged in Plaintiff’s complaint, including her claims of anxiety and emotional upset, so as to
permit the securing of a copy of the entire record by Defendants” (emphasis added). NYULH



10489317v.2
issued blank HIPAA Authorization forms limited to the beginning of her employment tenure to
the present for plaintiff to review and sign.

In response to the Document Request, plaintiff counsel objected to the request because it sought
alcohol/drug treatment and HIV-related information. The basis for plaintiff counsel’s objection
was that plaintiff did not complain of a medical or psychological condition in the Complaint.
However, plaintiff counsel reiterated plaintiff’s allegation that she suffered “extreme stress and
stressors due to the illegal actions of Defendant.” (emphasis added).

Defendant’s Good Faith Efforts to Resolve the Discovery Issue

On January 24, 2020, in a good faith effort to resolve the discovery issue, our firm conferred with
plaintiff counsel telephonically and advised that defendant would withdraw its request for
alcohol/drug treatment and HIV-related information if plaintiff confirmed that she sought solely
garden variety emotional distress damages.1 In response, plaintiff’s counsel confirmed that
plaintiff was seeking emotional distress damages in excess of garden variety and refused to provide
full and complete HIPAA medical authorization forms. The meet-and-confer process was
unsuccessful in resolving the discovery dispute.

Defendant is Entitled To Plaintiff’s Complete Medical, Pharmacy, Psychiatric Or Psychological
Treatment Or Counseling Records

It is well-established that if a plaintiff seeks more than “garden variety” emotional distress
damages, a defendant is entitled to the plaintiff’s medical records to determine whether any
medical condition or circumstance either caused or contributed to the purported emotional
distress.2 These medical records include a HIPPA-compliant authorization for the release of
plaintiff’s complete medical, pharmacy, psychiatric or psychological treatment or counseling
records.3 Without plaintiff’s complete medical records, NYULH will be unable to conduct
discovery into the bases of plaintiff’s extreme stress and allegedly severe or extreme emotional
distress.4 NYULH will be prejudiced if it cannot seek what medical matters, including alcohol/drug
treatment and HIV-related information, may have impacted plaintiff’s emotional state and caused
the “extreme stress and stressors” that she alleges.

Plaintiff has already represented to NYULH that her claim for emotional distress damages exceeds
garden variety and that she intends to argue that her employment with NYULH caused her to suffer
1
  See Babbitt v. Koeppel Nissan, Inc., 2019 WL 3296984, at *11 (E.D.N.Y. July 23, 2019) (where the Court ordered
that prior to making a decision whether to compel medical authorizations “plaintiff is to provide a declaration
clarifying her position on emotional damages”).
2
  See Sunegova v. Vill. of Rye Brook, 2011 WL 6640424, at *11 (S.D.N.Y. Dec. 22, 2011) (where plaintiff’s claim of
severe emotional distress entitled defendants to see her mental health records or she be precluded to only seek garden
variety emotional distress); Evanko, 1993 WL 14458, at *2 (“it appears that her gynecological problems, which
persisted through 1990, may well have had an impact on her emotional state, wholly apart from the claimed
mistreatment by her employers.”); cf. Misas v. N.-Shore Long Island Jewish Health Sys., 2016 WL 4082718, at *4
(S.D.N.Y. July 25, 2016) (where a motion to compel medical records for exposure to a sexually-transmitted disease
was denied only “in light of Plaintiffs’ representation to the Court that they are seeking only “garden variety”
emotional-distress damages”).
3
  See Sunegova 2011 WL 6640424, at *10 (quoting Bowen v. FedEx Corp., 2007 WL 646293, at *3 (S.D.N.Y. Feb.
28, 2007)).
4
  See Babbitt, 2019 WL 3296984, at *11.
                                                          2
10489317v.2
“extreme stress and stressors”. Plaintiff has also refused to submit a declaration attesting that her
claim for emotional distress damages are limited to garden variety.5

Defendant’s Requested Relief

Defendant respectfully seeks an informal conference regarding its anticipated motion to compel
plaintiff to provide (1) full and complete HIPAA medical authorization forms, i.e., complete
medical records that include alcohol/drug treatment and HIV-related information as part of
plaintiff’s response to defendant’s first set of document requests or, in the alternative, (2) a
declaration averring that plaintiff seeks solely garden variety emotional distress damages
consistent with representations required in the Morales affidavit.

We thank the Court for its attention to this matter.

Respectfully submitted,

Wilson Elser Moskowitz Edelman & Dicker LLP

/s William F. Cusack

William F. Cusack
Josef K. Mensah
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 2/14/2020




5
  See Morales v. Pepsi Co. Inc., No. 16-CV-6597L, 2018 WL 3853390, at *4 (W.D.N.Y. Aug. 14, 2018) (where the
Court ordered plaintiff to enter an affidavit representing, inter alia, (1) He understands that his claim for emotional
distress damages is limited to “garden variety” emotional distress damages, meaning nothing more than the distress
that any healthy, well-adjusted person would likely feel as a result of the challenged actions; (2) He will not claim at
trial that he suffered severe emotional distress or a diagnosed mental health condition; (3) He will not offer at trial any
psychological or medical testimony or records to support his claims of emotional distress, including his own testimony
that he sought treatment from a mental health professional; and, (4) He withdraws any prior claim for physical injury
or non-garden variety emotional distress damages.)
                                                            3
10489317v.2
